Citation Nr: 1736810	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  15-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, including L4-L5 annular tear (claimed as arthritis of the back and spine), and including as due to service-connected status post open reduction internal fixation (ORIF) of a left fibula fracture and ankle dislocation with degenerative joint disease (DJD).

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for a heart disability, including open heart surgery and coronary/ischemic heart disease, and including as due to exposure to herbicides.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

(The matter of the Veteran's claim regarding termination of pension benefits is addressed in a separately docketed decision).

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June to September 1978 and from January 1981 to October 1990 (12/22/08 VBMS STR-Medical, page 22).

This case comes to the Board of Veterans' Appeals (Board) on appeal from April and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, that denied the Veteran's service connection claims and TDIU claim, respectively.

The Veteran was initially represented by The American Legion.  The American Legion filed a motion to withdraw as representative in March 2016 (3/9/16 VBMS Third Party Correspondence).  In March 2017, the Board granted The American Legion's motion (3/8/17 VBMS Correspondence) and notified the Veteran of its action and his right to appoint a new representative or attorney, or represent himself (pro se) (4/03/17 VBMS Correspondence).  He has not appointed a new representative and the Board concludes that he is proceeding with his appeal pro se. 

In a December 2001 decision, the RO denied service connection for a low back disorder as due to a service-connected left fibula fracture.  A notice of disagreement or new and material evidence was not received within one year of that decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (b) (2016).  That decision is final.

In the January 2015 statement of the case, the RO implicitly considered the claim of service connection for a low back disorder as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The issue of entitlement to Vocational Rehabilitation benefits under 38 U.S.C. Chapter 31 has been raised by the record in a November 2008 application (8/7/92 VBMS Education General, page 2), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The reopened claim of service connection for a low back disorder and the Veteran's remaining service connection and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The December 2001 rating decision denied service connection for a low back disorder as due to a service-connected left fibula fracture; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision. 

2.  The evidence added to the record since the December 2001 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied service connection for a low back disorder as due to a service-connected left fibular fracture is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the December 2001 rating decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The December 2001 rating decision denied the Veteran's claim of service connection for a low back disorder due to his service-connected left fibula fracture on the basis that a March 2001 VA examiner diagnosed only low back pain, with no diagnosis of a chronic low back disability. (4/16/01 VBMS Medical Treatment Record Government Facility, page 3) 

The Veteran was notified of the RO's December 2001 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156 (b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the December 2001 decision is final.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the December 2001 rating decision includes VA and non-VA medical records and examination reports, and the Veteran's written statements in support of his claim.

Added to the record is a March 2014 VA examination report in which the examiner diagnosed the Veteran with spondylolisthesis and a L4-5 annular tear (4/1/14 VBMS C&P Exam, page 4).

The March 2014 VA examination report includes the Veteran's reported history of back injury in service, and a current diagnosis of spondylolisthesis and a L4-5 annular tear.  Along with the Veteran's statements, it relates to the previously unestablished elements of current low back disability, and a link between a current low back disorder and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a low back disorder, including as due to a service-connected left fibula fracture, is granted.


REMAND

In February 2016, the Social Security Administration (SSA) advised VA that there were no medical records regarding the Veteran (2/1/16 VBMS Request for Certification by Social Security Administration).  

However, in March 2016, the SSA found the Veteran totally disabled and eligible for benefits, according to a March 3, 2016 administrative law judge decision (3/22/16 VBMS Correspondence).  Evidence considered in that decision includes a January 23, 2016 medical report and February 9, 2015 assessment by Dr. D.H. and May 21, 2014 and July 18, 2015 reports from Dr. S.  The Veteran submitted the January and February 2016 records by Dr. D.H. (4/8/16 VBMS Medical Treatment Record Non Government Facility) and the May 21, 2014 report from Dr. S. is of record (5/27/14 VBMS Medical Treatment Record Government Facility).  All the records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, recent medical records regarding the Veteran's treatment in the Montana VA Healthcare System (including fee basis/private treatment) including the Billings VA Clinic and Community Based Outpatient Clinic (CBOC), and Great Falls CBOC, since December 2015 should be obtained.

Service treatment records show that, when examined for retention in January 1989, the Veteran's cholesterol was 225 (3/3/14 VBMS STR Medical (3rd set), page 116).  An August 1990 Medical Evaluation Board (MEB) summary indicates that he reported high cholesterol in the range of 225 and a family history of heart disease for which he was currently on a low fat, low cholesterol diet (12/18/00 Medical Evaluation Board Proceedings, page 3).  Diagnoses included hypercholesterolemia (12/18/00 Medical Evaluation Board Proceedings, pages 1, 7).  The Veteran continues to have high cholesterol (9/20/14 VBMS Medical Treatment Record Non Government Facility, page 8).

A March 2014 VA examiner diagnosed the Veteran with ischemic heart disease since 2010, when he had coronary bypass surgery.  The examiner stated that high cholesterol was a risk factor for coronary artery disease and its exact role in any individual was unknown.  According to the examiner, coronary artery disease had other risk factors such as genetic predisposition and lifestyle factors and that it was not explicitly due to high cholesterol.  The examiner stated that it was "impossible to state without resorting to mere speculation to what degree an individual's high cholesterol, if any, aggravate[d] beyond normal progression the [coronary artery disease].  Although it [was] generally accepted that high cholesterol does aggravate [coronary artery disease] to some degree."

The VA examiner's opinion is speculative and the Board cannot rely on this opinion to reach a determination in the Veteran's case.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

As such, new opinion from a physician is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records considered in conjunction with the March 2016 SSA administrative decision, and any subsequent determinations, regarding the Veteran.

2. Obtain all medical records regarding the Veteran's treatment in the Montana VA Healthcare System (including fee/basis private treatment) in the Billings VA Clinic and CBOC, and Great Falls CBOC, since December 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

3. After completing the development requested above, refer the Veteran's claims file and a copy of this Remand to a VA physician for an addendum opinion (an opinion prepared in consultation with a physician is not acceptable) regarding the etiology of the Veteran's diagnosed coronary artery disease disability. (If the physician-examiner determines that a clinical examination is required, one must be provided.)  The examiner should review the Veteran's electronic records and address the following: 

a. The examiner should provide an opinion, with consideration of the Veteran's statements regarding his high cholesterol, as to whether it is at least as likely as not (50 percent probability or more) that a coronary artery disease disorder (identified at any time since 2012) was caused or aggravated by a disease or injury in military service (including the diagnosis of hypocholesterolemia on the MEB report in August 1990).

b. Reasons should be provided for all opinions offered.

c.  The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

d. The absence of evidence of treatment for coronary artery disease symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided.

4. If any benefit on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


